NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                             Submitted December 12, 2016* 
                              Decided December 13, 2016 
                                             
                                        Before 
 
                      MICHAEL S. KANNE, Circuit Judge 
                       
                      ANN CLAIRE WILLIAMS, Circuit Judge 
                       
                      DAVID F. HAMILTON, Circuit Judge 
 
No. 15‐3502 
 
PIERRE Q. PULLINS,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Southern District of Indiana, 
                                                   Indianapolis Division. 
      v.                                            
                                                   No. 1:14‐cv‐0300‐DKL‐TWP  
AMAZON.COM.INDC, LLC,                               
      Defendant‐Appellee.                          Denise K. LaRue, 
                                                   Magistrate Judge. 
                                                
                                       O R D E R 
        
       After three unheeded warnings about poor performance led to his discharge, 
Pierre Pullins sued his employer, a subsidiary of Amazon.com, Inc., under Title VII. He 
claims that Amazon fired him in retaliation for filing charges with the Equal 
Employment Opportunity Commission. The district court denied Pullins’s untimely 
motion to amend his complaint to add new claims and granted Amazon summary 
                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 15‐3502                                                                        Page 2 
 
judgment. Because Pullins presented insufficient evidence of retaliation and the district 
court reasonably denied the belated amendment, we affirm.   
 
        Unless otherwise noted, the facts are undisputed and presented in the light most 
favorable to Pullins, the party opposing summary judgment. See Hooper v. Proctor Health 
Care Inc., 804 F.3d 846, 849 (7th Cir. 2015). Amazon hired Pullins to pack boxes to fill 
orders at its warehouse in Plainfield, Indiana, where he received training in Amazon’s 
productivity policy. The policy provides that employees who fail to meet Amazon’s 
productivity goals will receive progressive discipline, possibly culminating in discharge 
after three written warnings. Pullins later transferred to Amazon’s Indianapolis 
warehouse. During his first six weeks there, he did not meet Amazon’s performance 
expectations. Supervisors issued Pullins his first written warning and coached him on 
how he could be more productive. Soon after, though, Amazon gave Pullins a second 
warning for continuing not to meet its productivity goals. 
 
        Upon receiving the first warning, Pullins filed a charge with the EEOC. As 
amended after he received his second warning, he charged that Amazon had 
discriminated against him based on his age, race, and gender and retaliated against him 
for filing the first charge. After it issued Pullins’s second warning, Amazon learned of 
the two charges when Pullins demanded half a million dollars to settle the charges. 
Amazon rejected the demand. The EEOC later issued Pullins a right‐to‐sue letter, 
finding no violation.  
 
        Amazon continued to retrain Pullins while the EEOC investigated his charges, 
but Pullins still underperformed. Amazon gave Pullins his final warning two weeks 
after he received his right‐to‐sue letter. Although Amazon’s personnel policy provided 
that Pullins could be fired once he received his final warning, Amazon retained him for 
seven more weeks while it investigated an internal complaint. Pullins’s work briefly 
improved during this time, but after three more weeks of decreased productivity, 
Amazon fired him. Pullins appealed his discharge internally, but a panel of 
management and peer employees voted to affirm his discharge.  
         
        Pullins sued Amazon, contending that it had retaliated against him for filing 
charges with the EEOC. See 42 U.S.C. § 2000e‐3(a). Two important rulings followed. 
First, the district court denied Pullins’s request to amend his complaint. Pullins wanted 
to add new claims against Amazon, its law firm, and its insurer, but he did not submit 
his proposed amendment to the court. The judge gave him more time to file the 
No. 15‐3502                                                                            Page 3 
 
amendment, but Pullins did not submit anything until four weeks after the deadline, so 
the court denied leave to amend. It explained that Pullins’s excuse for his delay (he said 
that he had misread the deadline) was unreasonable, and the new allegations involved 
facts that he knew when he filed his original complaint. The second ruling was 
summary judgment. The district court granted Amazon summary judgment because it 
concluded that the undisputed facts established that Pullins was fired for not meeting 
Amazon’s productivity expectations, not for filing EEOC charges. 
 
        On appeal Pullins begins by challenging the grant of summary judgment. He 
advances two reasons why he believes that the record supports a finding that Amazon 
fired him in retaliation for filing his EEOC charges. The first is based on timing: 
Amazon issued its third warning after he had demanded settlement and received his 
right‐to‐sue letter; Amazon maintained his employment for seven weeks after his third 
warning, suggesting that his performance was good enough; and Amazon used the 
seven‐week delay to conceal its retaliatory motive. Second, he points to a supposedly 
comparable worker, Naima Garcia, whom an Amazon contractor had fired for poor 
performance but later rehired.  
 
        Pullins has not presented a triable question of retaliation. See Ortiz v. Werner 
Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016). The district court analyzed Pullins’s claims 
through the dual lenses of direct and indirect methods of proof, an approach that we 
abandoned in Ortiz. Id. But the district court’s approach does not affect our review, 
which is de novo. Lord v. High Voltage Software, Inc., No. 13‐3788, 2016 WL 5795797, at *2, 
*4 (7th Cir. Oct. 5, 2016). 
 
        Pullins has not identified any evidence reasonably suggesting that Amazon fired 
him for a reason other than his performance. See Chaib v. Geo Grp., Inc., 819 F.3d 337, 342 
(7th Cir. 2016). To begin, he does not contest that his productivity fell shy of Amazon’s 
high demands, and inadequate performance is a legitimate ground for discharge. See 
Boss v. Castro, 816 F.3d 910, 919 (7th Cir. 2016). Instead, he believes that the timing of his 
third warning, coming after he filed charges, and the seven‐week delay before his 
discharge both suggest that retaliation motivated Amazon’s termination of his 
employment. But timing alone is almost never sufficient to justify a trial about 
retaliation. See Ripberger v. Corizon, Inc., 773 F.3d 871, 883 (7th Cir. 2014). Moreover, 
Amazon issued its warnings and discharged Pullins according to the disciplinary 
progression specified by its personnel policies. Compliance with internal policies 
undermines speculation about retaliation. See Parkins v. Civil Constructors of Ill., Inc., 163 
No. 15‐3502                                                                         Page 4 
 
F.3d 1027, 1039 (7th Cir. 1998). Finally, although Amazon gave Pullins a chance after his 
third warning to see if he could improve his inadequate performance, this opportunity 
does not suggest that he achieved Amazon’s performance goals.  
 
        Pullins replies that Garcia’s rehiring is evidence that his discharge was 
retaliatory. But Pullins and Garcia were not similarly situated employees because a 
private contractor employed Garcia, not Amazon, and Pullins did not reapply to 
Amazon. These differences in supervision and conduct prevent a meaningful 
comparison between Garcia and Pullins. See Martino v. W. & S. Fin. Grp., 715 F.3d 195, 
202–03 (7th Cir. 2013). And even if Pullins and Garcia were similarly situated, they 
received the same treatment because they were both fired for poor performance.  
         
        The final issue is Pullins’s motion to amend his complaint. Pullins argues that the 
district court erred in denying his motion to file an amended complaint even though he 
missed the court’s deadline. He explains that he did not know a local court rule that 
allowed the district court to extend deadlines if the parties and court agree or for good 
cause. See S.D. Ind. L.R. 16‐1(e). But the district court did not abuse its discretion in 
denying Pullins’s motion because even pro se litigants are expected to know, use, and 
follow the rules. See Members v. Paige, 140 F.3d 699, 702 (7th Cir. 1998). In any event, 
Pullins does not dispute that his proposed amendment contains only allegations of facts 
that he knew when he filed his original complaint. Accordingly the district court 
properly denied the amendment for that reason as well. See Cont’l Bank, N.A. v. Meyer, 
10 F.3d 1293, 1298 (7th Cir. 1993).  
         
                                                                                  AFFIRMED.